Citation Nr: 0326510	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  99-23 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether a Substantive Appeal to a July 2001 rating 
decision, which granted service connection for a fever of 
unknown origins and assigned an initial 20 percent 
evaluation, was timely filed.

2.  Entitlement to an initial evaluation in excess of 10 
percent from April 13, 1999, to August 24, 2001, and in 
excess of 40 percent from August 25, 2001, for 
spondylolisthesis of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, appellants' spouse, appellants' son, and RH


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to April 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO) that granted service connection for low 
back pain with history of spondylolisthesis and assigned a 10 
percent evaluation, effective April 13, 1999.  In March 2000, 
the veteran presented oral testimony before a Hearing Officer 
at the RO.  In March 2001, the veteran, his spouse, his son, 
and RH testified at a personal hearing before the 
undersigned.  In April 2001, the Board remanded the 
spondylolisthesis rating issue for further evidentiary 
development.  In a July 2001 rating decision, the RO 
effectuated the Board's grant of service connection for a 
fever of unknown origins and evaluated the disability as 20 
percent disabling, effective from April 13, 1999.  In March 
2002, the veteran filled a Notice of Disagreement as to the 
July 2001 rating decision.  In a September 2001 rating 
decision, the RO recharacterized the veteran's low back 
disorder as spondylolisthesis of the lumbosacral spine and 
granted an increase, 40 percent, rating, effective from 
August 25, 2001.  

The issue of higher initial evaluations for lumbosacral spine 
spondylolisthesis will be addressed in the remand portion of 
this decision.




FINDINGS OF FACT

1.  In July 2001, the RO granted service connection for a 
fever of unknown origins and assigned a 20 percent initial 
evaluation, effective from April 13, 1999.  Notice of the 
denial was sent to the veteran on August 1, 2001.

2.  A Notice of Disagreement with the July 2001 rating 
decision was received from the veteran on March 13, 2002.

3.  A Statement of the Case that addressed the claim was 
mailed by the RO to the veteran on October 15, 2002.

4.  No timely Substantive Appeal was received by the RO as to 
the July 2001 rating decision that granted service connection 
for a fever of unknown origins and assigned a 20 percent 
initial evaluation, effective from April 13, 1999.

5.  In July 2003, the Board mailed to the veteran notice of 
its intent to adjudicate the issue of the timeliness of the 
appeal to the July 2001 rating decision that granted service 
connection for a fever of unknown origins and assigned a 20 
percent initial evaluation, effective from April 13, 1999.


CONCLUSION OF LAW

The veteran did not file a Substantive Appeal within the 
remainder of the one year period from the date of mailing of 
the notification on August 1, 2001, of a July 30, 2001, 
rating decision from which appeal originated, or within 60 
days of mailing the Statement of the Case on October 15, 
2002.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302(b), 20.303 (2002); VAOPGCPREC 9-99 (Aug. 18, 
1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board "consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal."  
38 C.F.R. § 20.200 (emphasis added).  The Substantive Appeal 
can be set forth on a VA Form 9 (Appeal to the Board of 
Veterans' Appeals) or on correspondence specifically 
identifying the issues appealed and setting out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction (AOJ).  38 C.F.R. § 20.202.  
To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the AOJ mails the Statement 
of the Case (SOC) to the appellant or within the remainder of 
the one-year period from the date of mailing of the 
notification of the determination being appealed.  38 C.F.R. 
§ 20.302(b).  

Additionally, VA regulations provide that the period for 
filing a Substantive appeal may be extended for good cause.  
38 C.F.R. § 20.303.  The request for such an extension must 
be in writing and must be made prior to the expiration of the 
time limit for filing which would otherwise apply.  Id.  

There are also situations where, when additional pertinent 
evidence is received during the time allowed for perfecting 
an appeal, VA must afford the claimant at least 60 days from 
the mailing date of a Supplemental Statement of the Case 
(SSOC) to perfect an appeal, even if the additional 60-day 
period would extend the expiration of the original appeal 
period.  VAOPGCPREC 9-97 (Feb. 11, 1997).  If the claimant 
fails to file a Substantive Appeal in a timely manner, and 
fails to timely request an extension of time, "he is 
statutorily barred from appealing the RO decision."  Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).  Cf. Rowell v. Principi, 
4 Vet. App. 9 (1993).

In the present case, the Board finds that the veteran did not 
timely file a Substantive Appeal, he was not granted an 
extension of time to file a Substantive Appeal, and no 
additional pertinent evidence was received during the time 
allowed for perfecting an appeal which would extend the time 
for filing.  Specifically, the record shows that the RO, in a 
July 30, 2001, rating decision, granted service connection 
for a fever of unknown origins and assigned a 20 percent 
initial evaluation, effective from April 13, 1999.  Notice of 
the denial was sent to the veteran on August 1, 2001.  The 
veteran thereafter filed a timely Notice of Disagreement on 
March 13, 2002.  In an October 2002 rating decision, the RO 
granted an increased, 40 percent, rating for the fever of 
unknown origins, effective from April 13, 1999.  A SOC was 
issued on October 15, 2002.  Thereafter, no document was 
filed by the veteran with the RO that could act as a timely 
Substantive Appeal.  The Board recognizes that the veteran's 
representative, in February 2002, filed a VA Form 646 which 
presentation included allegations of error as to the above 
issue which if received in a timely fashion could have acted 
as a Substantive Appeal.  However, this presentation was 
submitted well after the time period for filing a Substantive 
Appeal had passed.  Tomlin v. Brown, 5 Vet. App. 355 (1993); 
38 C.F.R. §§ 20.302(c), 20.305 (2002).  In July 2003, the 
Board mailed to the veteran notice of its intent to 
adjudicate the issue of the timeliness of the appeal to the 
July 2001 rating decision that granted service connection for 
a fever of unknown origins and assigned a 20 percent initial 
evaluation, effective from April 13, 1999.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. § 19.9 (2003); 
VAOPGCPREC 9-99 (Aug. 18, 1999).

Accordingly, since no timely substantive appeal was filed by 
the veteran with regard to the July 2001 rating decision, the 
Board concludes that there is no appeal pending before it as 
regarding that claim.  See Roy v. Brown, supra; see also 
Barnett v. Brown, 83 F.3d 1380, 1388 (Fed. Cir. 1996) (It is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the United States 
Court of Appeals for Veterans Claims (Court) or the tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and, once apparent, must be adjudicated).




ORDER

A timely Substantive Appeal of the July 2001 rating decision, 
which granted service connection for a fever of unknown 
origins and assigned a 20 percent initial evaluation, 
effective from April 13, 1999, having not been filed, the 
appeal is dismissed.


REMAND

As to the issue of higher initial evaluations for lumbosacral 
spine spondylolisthesis, the Board finds that further 
evidentiary development should be undertaken by the RO in 
this case.  See 38 U.S.C.A. § 5103A(d) (West 2002).  

Initially, the Board notes that the RO has most recently 
rated the veteran's lumbosacral spine spondylolisthesis under 
38 C.F.R. § 4.71a, Diagnostic Codes 5292 (limitation of 
motion of the lumbar spine) - 5293 (intervertebral disc 
syndrome).  See RO decision dated in September 2001.  
However, there have been a number of changes in the criteria 
for rating musculoskeletal disabilities under 38 C.F.R. 
§ 4.71a, including intervertebral disc syndrome under 
Diagnostic Code 5293.  See 67 Fed. Reg. 48785 (July 26, 
2002); 67 Fed. Reg. 54349 (Aug. 22, 2002); 68 Fed. Reg. 
51454-51458 (Aug. 27, 2003).  The new rating criteria for 
rating intervertebral disc syndrome became effective 
September 23, 2002.  Id.  Since this change in law occurred 
while the appeal was pending, the Board must apply the 
version of the law that is more favorable to the veteran's 
claim.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, the Board must apply the old law prior to the 
effective date of the new law.  See Green v. Brown, 
10 Vet. App. 111, 116-119 (1997) and 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue).

Next, the Board notes that the Veterans Claims Assistance Act 
of 2000 (VCAA) requires that VA provide a medical examination 
or, obtain a medical opinion, when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  

With the above criteria in mind, the Board notes that the VA 
examinations of record (see VA examinations dated in July 
1999 and August 2001) do not provide VA with sufficient 
information to rate the severity of the veteran's lumbosacral 
spine spondylolisthesis under both old and new 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  Therefore, a remand to obtain 
a new VA examination to obtain this information is required.  

Next, the Board notes that a review of the record on appeal 
shows that the veteran received treatment for his service 
connected spondylolisthesis from, among other places, 
Carolina Neurosurgery and Spine Center, the Optimum Life 
Center, Self Memorial Hospital, Spartanburg Medical Group, 
and the Augusta VA Medical Center.  However, except for 
Spartanburg Medical Group, post April 1999 medical records 
from the above locations do not appear in the record on 
appeal.  Therefore, on remand, the RO should also obtain and 
associate with the record treatment records of the veteran 
from all of the above locations.

Furthermore, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. 19.9).  The 
Court found that the 30-day period provided in § 3.159(b)(1) 
to respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the veteran that notwithstanding 
any information previously provided, a full year is allowed 
to respond to a VCAA notice. 

In view of the above, this issue is REMANDED to the RO for 
the following actions: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

2.  Request that the veteran identify the 
name, address, and approximate (beginning 
and ending) dates of all VA and non-VA 
health care providers that have treated 
him since April 1999 for his claimed 
disabilities.  In doing so, the RO should 
request all medical records from Carolina 
Neurosurgery and Spine Center (303-C West 
Alexander Ace., Greenwood, S.C. 29646), 
the Optimum Life Center (1325 Spring 
Street, Greenwood, S.C. 29646), Self 
Memorial Hospital (1325 Spring Street, 
Greenwood, S.C. 29646), and the Augusta 
VA Medical Center, dated from April 1999 
to the present; and all medical records 
from the Spartanburg Medical Group (100 
E. Wood Street, Spartanburg, S.C. 29303) 
dating from September 2003 to the 
present.  Obtain all records identified 
by the veteran.  The aid of the veteran 
in securing all identified records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims' 
file, and the veteran should be informed 
in writing.

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for VA orthopedic and 
neurological examinations.  Send the 
claims folder to the examiner for review 
in conjunction with the examination.  The 
examiner is to acknowledge his/her review 
of the claims folder in the examination 
report.  All indicated tests and studies, 
including x-rays, electromyography (EMG), 
and nerve conduction studies, as deemed 
appropriate by the examiners, should be 
accomplished and all clinical findings 
should be reported in detail.  Based on a 
review of the claims folder and the 
examination report, the examiners are 
asked to answer the following questions 
as to the lumbosacral spine:

a.  First, the examiners should 
provide a consensus opinion as to 
whether the functional debility 
experienced by the veteran more 
closely equates to intervertebral 
disc syndrome with "moderate" 
symptoms (recurring attacks), 
"severe" symptoms (persistent 
symptoms with intermittent relief) 
or intervertebral disc syndrome with 
"pronounced" symptoms (persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain 
and demonstrable muscle spasm, 
absent ankle jerk, or other 
neurological findings appropriate to 
site of diseased disc with little 
intermittent relief).  The examiners 
must provide, if possible, the 
approximate date on which the 
veteran first started manifesting 
the adverse symptomatology that led 
to his disability being 
characterized as "moderate," 
"severe" or "pronounced" and the 
approximate date, since April 1999, 
on which treatment records show that 
the severity of his adverse 
symptomatology changed.

b.  Second, the examiners should 
provide a consensus opinion as to 
whether the functional debility 
experienced by the veteran equates 
to intervertebral disc syndrome with 
incapacitating episodes having a 
total duration of at least two weeks 
but less than four weeks during the 
past 12 months, with incapacitating 
episodes having a total duration of 
at least four weeks but less than 
six weeks during the past 12 months, 
or with incapacitating episodes 
having a total duration of at least 
six weeks during the past 12 months.  
The examiners must provide, if 
possible, the approximate date on 
which the veteran started 
experiencing the incapacitating 
episodes and the approximate date, 
since April 1999, on which treatment 
records show that the severity of 
his adverse symptomatology changed.  

Note:  An incapacitating episode is 
defined as a period of acute signs 
and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and 
treatment by a physician.  

c.  Third, the examiners must 
identify each system, both 
orthopedic and neurological, that is 
experiencing chronic problems 
because of the veteran's service 
connected spondylolisthesis of the 
lumbosacral spine (examples of 
possible orthopedic systems includes 
the lumbar spine, the hips, the 
knees, and the ankles and examples 
of possible neurological systems 
includes the sciatic nerve).  

d.  As to each adversely affected 
orthopedic system, the examiners 
should conduct range of motion 
studies and provide a consensus 
opinion as to at what point, 
measured in degrees, pain began with 
each range of motion and provide an 
opinion as to the amount of 
additional loss in range of motion 
the veteran would experience during 
a flare-up or with fatigue.  See 
38 C.F.R. § 4.71a.

e.  As to each adversely affected 
neurological system, the examiners 
should provide a consensus opinion 
as to whether the veteran's adverse 
symptomatology equates to mild, 
moderate, or incomplete paralysis, 
or complete paralysis, of the nerve 
in question.  See 38 C.F.R. 
§ 4.124a.

4.  After completion of the foregoing, 
the RO should review the record and 
readjudicate the issue of entitlement to 
a disability rating in excess of 10 
percent prior to August 25, 2001, and in 
excess of 40 percent from August 25, 
2001, for spondylolisthesis of the 
lumbosacral spine, with consideration of 
the VCAA.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as the ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



